                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              Civil Case No. 3:16-cv-00695


Baronius Press Ltd.                                  )
                   Plaintiff,                        )
                                                     )
v.                                                   )
                                                     )
Saint Benedict Press LLC,                            )
                   Defendant.                        )
                                                     )
                                                     )
	

         EXHIBIT APPENDIX TO PLAINTIFF’S SECOND AMENDED VERIFIED
                  COMPLAINT AND SUPPLEMENTAL PLEADING
	

    Exhibit	No.	      Description	of	Exhibit	

                      Original	German	work	Grundriss	der	katholischen	Dogmatik	
    Exhibit	1	        U.S.	Copyright	Office	Certificate	of	Registration	TX-6-484-646	
                      issued	on	February	21,	2014.	

                      English	language	translation	Fundamentals	of	Catholic	Dogma	
    Exhibit	2	        U.S.	Copyright	Office	Certificate	of	Registration	TX-6-484-647	
                      issued	on	February	21,	2014.	

                      April	26,	2013	Notice	of	Intent	to	Enforce	on	Fundamentals	of	
    Exhibit	3	        Catholic	Dogma	and	on	Grundriss	der	katholischen	Dogmatik	served	
                      by	Plaintiff	upon	Defendant.	

                      Plaintiff’s	 Notices	 of	 Copyright	 Infringement	 and	 Demand	 Letters	
    Exhibit	4	
                      that	it	sent	to	Defendant	arranged	in	chronological	order	




	                                               1	
       Case 3:16-cv-00695-FDW-DCK Document 94-2 Filed 11/14/18 Page 1 of 3
    Exhibit	No.	   Description	of	Exhibit	

                   Sample	of	Defendant’s	Advertisement	of	Fundamentals	of	Catholic	
    Exhibit	5	
                   Dogma	under	its	own	name.	

                   Printouts	of	Defendant’s	webpages:	www.goodwillpublishers.com,	
    Exhibit	6	
                   www.saintbenedictpress.com,	www.tanbooks.com,	Facebook	

                   Sample	of	Defendant’s	Advertisement	pages	at	the	back	of	
    Exhibit	7	
                   Fundamentals	of	Catholic	Dogma	book.	

    Exhibit	8	     Defendant’s	copyright	page	for	Fundamentals	of	Catholic	Dogma	

                   Sample	of	Defendant’s	Advertisement	pages	in	This	Tremendous	
    Exhibit	9	
                   Lover	book.	

    Exhibit	10	    Defendant’s	copyright	page	for	This	Tremendous	Lover	

                   August	10,	2016	Cease	and	Desist	Demand	for	This	Tremendous	
    Exhibit	11	
                   Lover	served	by	Plaintiff	upon	Defendant.	

    Exhibit	12	    July	9,	2018	Purchase	Receipt	from	Kobo.com	for	various	titles.	

    Exhibit	13	    Sample	of	Defendant’s	Advertisement	of	This	Tremendous	Lover	
                   under	its	own	name.	

    Exhibit	14	    Sample	of	Defendant’s	Advertisement	pages	in	The	Curé	d’Ars	book.	

    Exhibit	15	    August	10,	2016	Notice	of	Intent	to	Enforce	on	The	Curé	d’Ars	and	
                   Le	curé	d’Ars	served	by	Plaintiff	upon	Defendant.	

    Exhibit	16	    Sample	of	Defendant’s	Advertisement	of	The	Curé	d’Ars	under	its	
                   own	name.	

    Exhibit	17	    Defendant’s	copyright	page	for	The	Curé	d’Ars	

    Exhibit	18	    September	13,	2016	Cease	and	Desist	Demand	for	Catholic	
                   Encyclopaedic	Dictionary	served	by	Plaintiff	upon	Defendant.	




	                                            2	
       Case 3:16-cv-00695-FDW-DCK Document 94-2 Filed 11/14/18 Page 2 of 3
    Exhibit	No.	   Description	of	Exhibit	

    Exhibit	19	    Sample	of	Catholic	Encyclopedic	Dictionary	being	available	for	
                   purchase.	

    Exhibit	20	    August	10,	2016	Cease	and	Desist	Demand	for	Holy	Abandonment	
                   served	by	Plaintiff	upon	Defendant.	

    Exhibit	21	    Sample	of	Holy	Abandonment	being	available	for	purchase.			

    Exhibit	22	    November20,	2017	Purchase	Receipt	from	Amazon.com	for	various	
                   titles.	

    Exhibit	23	    Sample	of	Priest	in	Union	with	Christ	being	available	for	purchase.	

    Exhibit	24	    Sample	of	Christian	Perfection	and	Contemplation	being	available	for	
                   purchase.	

    Exhibit	25	    Sample	of	Our	Savior	and	His	Love	for	Us	being	available	for	purchase.	

    Exhibit	26	    Sample	of	Providence	being	available	for	purchase.	

    Exhibit	27	    Sample	of	Life	Everlasting	being	available	for	purchase.	

    Exhibit	28	    Sample	of	Mother	of	the	Savior	being	available	for	purchase.	

    Exhibit	29	    Sample	of	The	Three	Conversions	in	the	Spiritual	Life	being	available	
                   for	purchase.	

    Exhibit	30	    Sample	of	Predestination	being	available	for	purchase.	

    Exhibit	31	    Defendant’s	Invoices	for	sales	of	Fundamentals	outside	of	the	USA		

    Exhibit	32	    Defendant’s	email	communication	with	Public	
	




	                                            3	
       Case 3:16-cv-00695-FDW-DCK Document 94-2 Filed 11/14/18 Page 3 of 3
